Title: From John Adams to the Trustees of Dartmouth College, 25 February 1783
From: Adams, John
To: College, the Trustees of Dartmouth


Gentlemen
Paris Feb. 25. 1783

Your Favour of September the Twenty fourth recommending your worthy President Dr Wheelock and his Designs gave me much Pleasure and does me great Honour.
It is to American Seminaries of Learning that America is indebted for her Glory and Prosperity, and therefore no Man can be more usefully employed than in affording them every Countenance and Assistance in his Power.
Dr Wheelock after remaining a few Days in Paris Satt off with his Brother for the Hague and Amsterdam. I gave him Letters to Several Persons of Consideration in those Cities, Such as will be most likely to forward his Designs but what Success he will have I am not able to Say.
With the greatest Respect &c